El Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
La controversia medular en el presente caso gira en tomo a si caducó o no una acción de impugnación de filia-ción matrimonial por inexactitud del vínculo biológico. Du-rante la pendencia del recurso de epígrafe ante este Tribunal, la Asamblea Legislativa aprobó la Ley Núm. 215-2009, mediante la cual se modificaron los términos dispuestos en el Art. 117 del Código Civil, 31 L.P.R.A. see. 465, para im-pugnar la presunción de paternidad o maternidad. Así, nos corresponde examinar el efecto que tiene el referido esta-tuto sobre los casos aún pendientes ante los tribunales al momento de su aprobación y entrada en vigor.
I
El Sr. Antonio Vázquez Vélez y la Sra. Carelyn Caro Moreno contrajeron matrimonio en febrero de 2002. El 10 de octubre de 2005, durante la vigencia del matrimonio, la señora Caro Moreno dio a luz al menor A.Y.V.C. Toda vez que al momento del nacimiento el matrimonio convivía, el señor Vázquez Vélez aceptó la paternidad del menor y lo registró como su hijo en el Registro Demográfico.
Posteriormente, en junio de 2006, el señor Vázquez Vé-lez y la señora Caro Moreno se divorciaron por la causal de mutuo consentimiento. Un mes después, el 27 de julio de *8072006, el señor Vázquez Vélez se realizó, junto a su hijo A.Y.V.C., una prueba de histocompatibilidad (ADN) para corroborar la paternidad sobre el menor. El referido exa-men reflejó un cero por ciento de compatibilidad entre am-bos, lo que indicaba que el menor A.Y.V.C. no era su hijo biológico. (1)
Así las cosas, el 1 de septiembre de 2006, el señor Váz-quez Vélez presentó una demanda de impugnación de pa-ternidad en contra de la señora Caro Moreno, el menor A.Y.V.C. y el Sr. Daniel Valentín Rodríguez. Este alegó que luego de disuelto el matrimonio, advino en conocimiento de que mientras estuvo destacado en Irak como policía militar en el 2003, su exesposa, la señora Caro Moreno, inició una relación extramatrimonial con el señor Valentín Rodríguez. Añadió que ante tal información, se sometió junto al menor A.Y.V.C. a una prueba de ADN que arrojó un resultado negativo. Adujo que una vez confrontó a su exesposa con dicho resultado, ésta admitió que el padre biológico del menor es el señor Valentín Rodríguez.
La señora Caro Moreno, por su parte, presentó una mo-ción de desestimación. En síntesis, argumentó que la causa de acción para impugnar la filiación del menor A.Y.V.C. había caducado porque transcurrieron más de tres meses desde la inscripción del menor, según provee el Art. 117 del Código Civil, supra. También alegó que la controversia so-bre filiación era cosa juzgada. Al respecto, indicó que el señor Vázquez Vélez intentó impugnar la paternidad del menor dentro del pleito de divorcio, pero el tribunal denegó su petición porque los términos para tal acción legal ha-bían caducado.
Oportunamente, el señor Vázquez Vélez se opuso a la solicitud de desestimación. Su argumentación se centró en un planteamiento de inconstitucionalidad del Art. 117 del Código Civil, supra. En lo pertinente, adujo que el término *808establecido en el referido artículo discriminaba contra el padre presunto, ya que la acción de impugnación subsidia-ria que posee el hijo no está sujeta a plazo alguno de cadu-cidad mientras el padre biológico viva.
Luego de varios trámites procesales, el 21 de diciembre de 2007, el Tribunal de Primera Instancia dictó una sen-tencia mediante la cual declaró "No Ha Lugar” la demanda incoada. Razonó que según la ley y la jurisprudencia vi-gente en ese momento, el término de caducidad para im-pugnar la legitimidad de un hijo inicia desde el momento del nacimiento o de la inscripción del menor. Como la de-manda en el caso de autos se presentó luego de transcu-rrido el plazo de caducidad de tres meses dispuesto en el citado artículo para los esposos que se encuentren en Puerto Rico, el foro primario concluyó que la causa de ac-ción de impugnación de filiación había caducado.
Inconforme, el señor Vázquez Vélez apeló el dictamen ante el Tribunal de Apelaciones. Mediante sentencia emi-tida el 14 de agosto de 2008, el foro apelativo intermedio confirmó la determinación apelada.
El señor Vázquez Vélez, todavía insatisfecho, acude ante nos mediante el recurso de certiorari de epígrafe.(2) En lo pertinente, este nos plantea los señalamientos de error siguientes:

Erró el Honorable Tribunal de Apelaciones al confirmar la Sentencia emitida por el Tribunal de Primera Instancia, en la cual se declaró sin lugar la demanda sobre Impugnación de Filiación, habiéndose demostrado mediante prueba científica la imposibilidad de paternidad.


Se impugna la constitucionalidad del art[í\culo 113 y el art[í\culo 117 del C[ó]digo Civil de Puerto Rico, (31 L.P.R.A. 461, 464), al establecer clasificación discriminatoria por razón del estado civil y sexo; así c[o]mo lesionar derechos propietarios.

En el presente caso es de aplicación la Soldiers and Sailors Civil Relief Act del 1940, enmendada el 19 de diciembre del *8092003, [m\ediante la ley HR100, Servicemembers Civil Relief Act. (Énfasis en el original.) Apelación, pág. 3.
Examinado el recurso, acordamos expedir el auto de cer-tiorari solicitado y le ordenamos a las partes presentar sus respectivos alegatos. El señor Vázquez Vélez y la Procura-dora General comparecieron en cumplimiento con lo ordenado. No obstante, la señora Caro Moreno falló en pre-sentar su alegato, por lo que el caso quedó sometido sin su comparecencia. Así, procedemos a resolver.
II
A. La filiación es la “condición a la cual una persona atribuye el hecho de tener a otra u otras por progenitores suyos; es un hecho biológico consistente en la procreación de una persona por otras, una inicial realidad biológica recogida y regulada por el ordenamiento jurídico con el fin de distribuir derechos y obligaciones ...”. (Énfasis nuestro.) Sánchez v. Sánchez, 154 D.P.R. 645, 660 (2001), citando a L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 7ma ed., Madrid, Ed. Tecnos, 1997, Vol. IV, pág. 249.(3) Esta definición claramente evidencia el fin principal de la figura de la filiación, a saber: procurar reflejar el vínculo biológico que origina el hecho de la procreación. Álvareztorre Muñiz v. Sorani Jiménez, 175 D.P.R. 398, 410-411 (2009).
Empero, la realidad biológica que se persigue no siem-pre va a coincidir con el vínculo jurídico establecido me-diante la figura de la filiación. En ese sentido, hemos reco-nocido que se puede dar una filiación biológica, aunque no jurídica, cuando no conste quiénes son los padres de una persona, o viceversa —una relación jurídica, pero no bioló-gica— cuando la persona que figura como padre jurídico no lo sea biológicamente, tal y como ocurre en el caso de la *810filiación adoptiva. Álvareztorre Muñiz v. Sorani Jiménez, supra, pág. 411; Mayol v. Torres, 164 D.P.R. 517, 532 (2005); R.E. Ortega-Vélez, La filiación: Apuntes y Jurisprudencia, San Juan, Ed. Scisco, 1997, pág. 5. Ello denota y reafirma que aim cuando el elemento biológico es fundamental en la determinación de la filiación, este no es el único criterio que incide en el establecimiento de una filia-ción jurídica. Mayol v. Torres, supra, pág. 531; Castro v. Negrón, 159 D.P.R. 568, 580 (2003).
Así, pues, definitivamente la determinación de la filia-ción es un asunto complejo y en ocasiones incierto, parti-cularmente cuando se refiere a la paternidad de una persona. Castro v. Negrón, supra, pág. 581; J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1985, T. IV, págs. 190-191. A pesar de ello, el efecto y la trascendencia de la filiación en el ámbito moral, patrimonial y jurídico de los padres e hijos le confiere un alto grado de importancia para el Estado y la sociedad.(4) Por tal motivo, el ordenamiento jurídico intenta superar estas dificultades mediante la adopción de varios métodos sobre los cuales se pueda establecer la filiación, a saber: el matrimonial y extramatrimonial. Alvareztorre Muñiz v. Sorani Jiménez, supra, pág. 411; González Rosado v. Echevarría Muñiz, 169 D.P.R. 554, 563 (2006).
La filiación matrimonial es aquella que se determina a base de un supuesto de hecho evidente: el matrimonio.(5) El ordenamiento jurídico ha establecido dos *811presunciones de paternidad relacionados a la existencia de un matrimonio. Así, en nuestra jurisdicción “se presumen hijos del marido de la mujer casada” los siguientes: (1) aque-llos nacidos durante el matrimonio; y (2) los nacidos dentro de los trescientos días siguientes a la disolución del matrimonio. Art. 113 del Código Civil, 31 L.P.R.A. see. 461. Estas presunciones son relativas o juris tantum, por lo que se pueden rebatir mediante prueba que acredite fehaciente-mente que el marido no es el padre biológico del hijo putativo.(6)
La filiación no matrimonial, por su parte, surge cuando los padres no están casados entre sí al momento de la concepción o del nacimiento, ni contraen matrimonio con posterioridad al nacimiento.(7) J.L. Lacruz Berdejo, F.A. Sancho Rebullida y otros, Elementos de Derecho Civil, 2da ed., Madrid, Ed. Dykinson, 2005, T. IV, pág. 329. Debido a que según estos supuestos fácticos no se reconoce presunción alguna sobre paternidad, la filiación extramatrimonial solo se puede establecer mediante el reconocimiento voluntario o por una sentencia judicial. Puig Brutau, op. cit., pág. 198; Ortega-Vélez, op. cit., pág. 37.(8) Consecuentemente, los hijos nacidos bajo las mencionadas circunstancias adquieren la condición de hijo cuando el padre lo reconoce como tal o el tribunal así lo determina. Véase Castro v. Negrón, supra, pág. 584.
Independiente de la forma en que se determine la filiación, una vez esta se adquiere, los hijos pasan a ser parte de “ ‘un mismo y único grupo: hijos’ ”. Castro v. Negrón, supra, pág. 585. Véase Almodovar v. Méndez Román, *812125 D.P.R. 218, 251-252 (1990). Ello significa que todo in-dividuo que obtenga la condición de hijo, ya sea por la vía matrimonial o no matrimonial, gozará de igualdad de de-rechos y obligaciones respecto de sus padres, así como del ordenamiento jurídico. Alvareztorre Muñiz v. Sorani Jiménez, supra, pág. 413; Almodovar v. Méndez Román, supra, pág. 251.
B. El estado filiatorio de urna persona se puede rebatir mediante una acción judicial de impugnación de filiación.(9) Esta causa de acción va dirigida a negar una filiación establecida por la vía matrimonial o extramatrimonial. Alvareztorre Muñiz v. Sorani Jiménez, supra, pág. 414. En concreto, el ataque a la filiación matrimonial se realiza a través de una acción de impugnación de paternidad, mientras que el rechazo a la filiación extramatrimonial se tramita mediante una acción de impugnación de reconocimiento. Almodovar v. Méndez Román, supra, págs. 241-242, citando a G.A. Bossert, Régimen legal de filiación y patria potestad: Ley 23.264, 2da ed., Buenos Aires, Ed. Astrea, 1987, págs. 22-23.(10)
La impugnación de paternidad, en particular, tiene dos modalidades, a saber: el desconocimiento riguroso de la paternidad y el desconocimiento simple de ella. González Rosado v. Echevarría Muñiz, supra, págs. 564—565; Almodovar v. Méndez Román, supra, pág. 242. Mediante la impugnación rigurosa de la paternidad, se ataca directamente la presunción legal de paternidad matrimonial a través de evidencia que excluya el nexo biológico entre el marido y el nacido. Id. Por su parte, a través de la acción de impugnación simple de paternidad, se rechaza la *813filiación matrimonial mediante prueba que demuestre que el menor nació después de los trescientos días de disuelto el matrimonio. Id.
El término concedido para interponer una acción de impugnación de filiación, ya sea de paternidad o de reconocimiento, es de caducidad. Alvareztorre Muñiz v. So-rani Jiménez, supra, pág. 416; Castro v. Negrón, supra, págs. 595-596. Ello significa que el plazo disponible no se puede interrumpir o suspender, contrario a lo que ocurre con los términos de prescripción. Muñoz v. Ten General, 167 D.P.R. 297, 302 (2006). Consecuentemente, el mero transcurso del tiempo conlleva la extinción automática del derecho a la causa de acción. Id.; Ortiz Rivera v. Sucn. González Martínez, 93 D.P.R. 562, 566 (1966).
La razón primordial para establecer que los términos de impugnación de filiación sean de caducidad es el interés del Estado en evitar la incertidumbre en la relación filia-toria y promover su estabilidad jurídica. Alvareztorre Mu-ñiz v. Sorani Jiménez, supra, pág. 416; González Rosado v. Echevarría Muñiz, supra, pág. 568; Castro v. Negrón, supra, pág. 596. En consecución con ese mismo fin público, se han fijado unos plazos cortos de caducidad para interponer una causa de acción de impugnación de filiación. Alvarez-torre Muñiz v. Sorani Jiménez, supra, pág. 416.(11) Así, pues, si no se promueve la acción de impugnación de filia-ción dentro del periodo que establece el ordenamiento jurí-dico, se considera que el plazo ha caducado, lo que a su vez tiene el efecto de consolidar el status familiae del hijo para todos los efectos legales. Id.; Ortega-Vélez, op. cit., pág. 21.
C. La acción de impugnación de paternidad la regula el Art. 117 del Código Civil, supra. Respecto al término para rebatir la legitimidad de un hijo, el antiguo Art. 117 disponía que la causa de acción se debía ejercitar dentro de *814los tres meses siguientes a la inscripción del menor en el Registro Civil, si el marido se halla en Puerto Rico, o den-tro de los seis meses de haber conocido del nacimiento, si se encuentra fuera del país.(12) Art. 117 del Código Civil, 31 L.P.R.A. see. 465 (ed. 1993).
Esta regulación, evidentemente, no consideraba el cono-cimiento o desconocimiento de la realidad biológica en la relación filiatoria para efectos de comenzar a computar el término de caducidad. Ello implicaba que, en muchas oca-siones, el plazo para impugnar la filiación iniciaba y cadu-caba sin que las partes con interés tuviesen conocimiento de la inexactitud de la filiación y, por ende, sin que pudie-ran incoar una acción judicial de impugnación de filiación. Tales efectos contrastan con el fin ulterior de la figura de la filiación, a saber: reflejar el vínculo biológico que origina el hecho de la procreación. Álvareztorre Muñiz v. Sorani Jiménez, supra, págs. 410-411.
Las jurisdicciones más modernas procuran, en gran me-dida, que sus ordenamientos jurídicos propicien que la rea-lidad biológica concuerde con la relación jurídica estable-cida mediante la filiación, sin perder de perspectiva, claro está, la deseabilidad de mantener una seguridad jurídica en aras de la paz familiar. Lacruz Berdejo, op. cit., pág. 308. Este acercamiento combina las dos corrientes recono-cidas por la doctrina en cuanto a la filiación, a saber: la teoría realista y la formalista. Id. Véase, también, Mayol v. Torres, supra, págs. 532-533.
La teoría realista, aun cuando admite que “la filiación jurídica no es mera relación biológica”, preconiza la aspira-ción de llegar a la verdad biológica por la vía judicial en la medida que tal resultado sea posible. Lacruz Berdejo, op. cit., pág. 307.(13) Cónsono con ello, esta teoría, presidida por el llamado principio de veracidad, facilita mecanismos jurídicos que allanan el camino para descubrir la verda-*815dera filiación, tales como: la investigación de la paternidad o maternidad con el fin de declararla, cuando es descono-cida, o impugnarla, cuando no es veraz; y la utilización de toda clase de pruebas, incluidas las biológicas. Id.
De otra parte, la teoría formalista de la filiación subor-dina la realidad biológica y le confiere preeminencia a otros valores o elementos extrínsecos, tales como la paz familiar y la seguridad jurídica. Lacruz Berdejo, op. cit., pág. 308.(14) Esta concepción formalista promueve la deter-minación de la filiación a base de factores como la voluntad unilateral o a ciertas presunciones. Id. En esa misma lí-nea, esta corriente obstaculiza la investigación de la pater-nidad fuera de los citados parámetros, particularmente la búsqueda de prueba de la verdadera paternidad biológica.
íd.
Nuestro desarrollo jurisprudencial en materia de filia-ción se ha ido encaminando por un enfoque realista que propicia el descubrimiento de la verdadera filiación.(15) En ese contexto, expresamos que “ ‘[e]n materia de filiación, el Derecho puertorriqueño ha ido abriendo camino a través de la enmarañada jungla de ... tecnicismos de ley para hacer que brille la verdad y se reconozca a todos los fines legales la relación biológica entre padres e hijos’ ”. (Enfasis suplido.) Sánchez v. Sánchez, supra, pág. 662, citando a Ramos v. Marrero, 116 D.P.R. 357, 358 (1985). A pesar de ello, nuestro sistema legal mantuvo un esquema limitado y estricto en cuanto al cómputo del término de caducidad para la acción de impugnación de filiación, regulado en el Art. 117 del Código Civil, supra. Conforme a lo indicado previamente, el texto del citado artículo tenía el efecto de consolidar el estado familiar de una persona una vez trans-curriera el término de tres meses siguientes a la inscrip-ción del nacido o de seis meses desde el conocimiento del *816nacimiento, según aplique, independientemente de si en ese momento se conocía la inexactitud de la filiación establecida.
De acuerdo con esa limitación estatutaria, nos hemos visto precisados a desviarnos de la línea realista trazada jurisprudencialmente e interpretar restrictivamente el cómputo del término para impugnar la paternidad. Así, en Almodovar v. Méndez Román, supra, pág. 252, expresamos que una vez transcurridos los plazos estatuidos en el Art. 117 del Código Civil, supra, para la impugnación de pater-nidad, se consolida el estado filiatorio del niño respecto a su padre. Precisamos que ese efecto era producto de la ca-ducidad de la causa de acción que concede la ley con ese propósito. íd., págs. 252-253.
Posteriormente, en Calo Morales v. Cartagena Calo, 129 D.P.R. 102 (1991), sostuvimos la validez constitucional del Art. 117 del Código Civil, supra, y reafirmamos nuestros dictámenes respecto al cómputo de los términos dispuestos allí. A esos efectos, indicamos que según la legislación vi-gente, el plazo de caducidad para impugnar la paternidad comenzaba a contarse “desde la ocurrencia de un suceso cierto y objetivo: la inscripción del nacimiento en el Regis-tro Demográfico” o a partir del conocimiento del nacimiento. Id., pág. 143. Asimismo, manifestamos que la Asamblea Legislativa siempre tiene la facultad de realizar cualquier modificación al término concedido para impug-nar la filiación. Id., pág. 144.
Recientemente, en González Rosado v. Echevarría Muñiz, supra, tuvimos la oportunidad de analizar cuándo co-menzaba a computarse el periodo de caducidad para im-pugnar un reconocimiento voluntario de paternidad basado en la inexactitud del vínculo. Luego de examinar las acciones de filiación disponibles, la naturaleza de los términos de caducidad y los intereses en conflicto, resolvi-mos que el plazo para interponer una acción de impugna-ción de filiación extramatrimonial por inexactitud comen-*817zaría a contar desde la fecha en que se llevó a cabo el reconocimiento. Id., págs. 569-570.
No obstante, mediante sendos votos disidentes emitidos por el Juez Asociado Señor Fuster Berlingeri y la Jueza Asociada Señora Fiol Matta, se envió un mensaje claro a favor de la modificación de esa norma. Así, ambos magis-trados recomendaron acoger la doctrina española que pre-ceptúa que el plazo de caducidad de la acción de impugna-ción de filiación comienza a transcurrir una vez se conoce la realidad biológica que motiva la causa de acción. González Rosado v. Echevarría Muñiz, supra, opinión de confor-midad y disidente emitida por el Juez Asociado Señor Fuster Berlingeri, pág. 573, y opinión disidente emitida por la Jueza Asociada Señora Fiol Matta, pág. 582.
D. Cónsono con las voces disidentes en González Rosado v. Echevarría Muñiz, supra, la Asamblea Legislativa aprobó la Ley Núm. 215-2009. Mediante esa legislación, se enmendaron las disposiciones legales sobre filiación conte-nidas en el Código Civil para atemperarlas a la corriente moderna que favorece la correlación entre la realidad bio-lógica y la jurídica.(16)
En lo pertinente al caso que nos ocupa, la Ley Núm. 215-2009, supra, enmendó los términos para impugnar la presunción de paternidad y la forma para computarlos estatuidos en el Art. 117 del Código Civil, supra. Antes de la enmienda, el referido artículo disponía como sigue:
La acción para impugnar la legitimidad del hijo deberá ejer-citarse dentro de los tres (3) meses siguientes a la inscripción del nacimiento en el registro si el marido se hallare en Puerto Rico, y de los seis (6) meses si estuviere fuera de Puerto Rico, a contar desde que tuvo conocimiento del nacimiento. 31 L.P.R.A. see. 465 (ed. 1993).
Luego de la reforma, el Art. 117 del Código Civil, supra, preceptúa lo siguiente:

*818
La acción para impugnar la presunción de paternidad o de maternidad, por parte del padre legal deberá ejercitarse dentro del plazo de caducidad de seis meses, contados a partir de la fecha de que advenga en conocimiento de la inexactitud de la filiación o a partir de la aprobación de esta ley, lo que sea mayor.

La acción para impugnar la presunción de paternidad o ma-ternidad, por parte del padre o la madre biológica(o), así como de la madre legal, deberá ejercitarse dentro del plazo de cadu-cidad de un año, contado a partir de la inscripción del naci-miento del menor en el Registro Demográfico. (Énfasis suplido.) 31 L.RR.A. see. 465.
Una lectura comparada de ambos textos refleja varios cambios trascendentales en materia de impugnación de filiación. Primeramente, el nuevo Art. 117 del Código Civil, supra, modifica el esquema del trámite para la impugna-ción de la paternidad o maternidad. En concreto, la actual redacción se aparta del factor de ubicación geográfica del marido para establecer el término de impugnación de filia-ción y se enfoca en la persona que promueve la reclamación. Así, el artículo vigente estatuye dos términos independientes para impugnar la presunción de paterni-dad o maternidad en función del individuo que promueve la causa de acción, a saber: (1) el padre legal goza de un término de seis meses para rebatir tal presunción por in-exactitud de la filiación, computado a partir del conoci-miento de la inexactitud del vínculo o de la aprobación de la ley, lo que fuese mayor; mientras (2) la madre o el padre biológico y la madre legal poseen un plazo un año para impugnar la referida presunción, contado a partir de la inscripción del nacimiento del menor en el Registro Demográfico. Ambos términos son de caducidad.
En segundo lugar, la redacción del nuevo Art. 117 del Código Civil, supra, refleja la adopción de una filosofía realista de la filiación basada en el principio de veracidad. A esos efectos, el estatuto recoge la intención de “que la paternidad jurídica se fundamente en la filiación *819biológica”(17) a la vez que plasma “el derecho de una persona a saber qui[é]n es su verdadero hijo (a) o su verdadero padre o madre”(18)
De acuerdo con este análisis, resulta palmariamente claro que el legislador acogió y le confirió preeminencia al principio de veracidad en la determinación de la filiación, esto es, que la paternidad jurídica se base en la filiación biológica. Este interés en que la filiación jurídica reconozca y refleje el verdadero vínculo biológico se consolida con la autorización expresa de la Asamblea Legislativa para apli-car el estatuto retroactivamente a casos de impugnación de filiación pendientes de resolución ante los tribunales. A esos efectos, el Art. 6 de la Ley Núm. 215-2009, supra, establece lo siguiente:
Toda acción de impugnación de filiación pendiente ante los tribunales se le aplicará lo dispuesto en esta Ley. En los casos previamente resueltos por el Tribunal donde hubiese eviden-cia fehaciente e indubitada que muestre causa suficiente para llevar la impugnación de paternidad, el promovente podrá ra-dicar nuevamente dicha acción en un término de seis (6) me-ses a partir de la aprobación de esta Ley. (Énfasis suplido.)
La transcrita disposición legal, en unión a las expresio-nes vertidas por la Asamblea Legislativa en la Exposición de Motivos del estatuto(19) constata indiscutiblemente la intención del legislador de extender la aplicación de los nuevos términos y las formas de computarlos a aquellos pleitos pendientes de adjudicación ante los tribunales del *820país al momento de entrar en vigor la Ley Núm. 215-2009.(20)
III
La controversia medular en el presente se relaciona al término disponible para presentar una acción de impugna-ción de paternidad fundamentada en la inexactitud de la filiación. Según expusimos, el peticionario impugnó la filia-ción del menor A.Y.V.C., nacido durante la vigencia de su matrimonio con la señora Caro Moreno, once meses des-pués de su nacimiento y de la inscripción del menor en el Registro Demográfico. Toda vez que el pleito en cuestión se presentó luego de transcurrido el término de tres meses dispuesto con ese fin en el antiguo Art. 117 del Código Civil, supra, tanto el Tribunal de Primera Instancia como el Tribunal de Apelaciones resolvieron que la causa de acción había caducado.
Posterior a la presentación del recurso que nos ocupa y aún pendiente de adjudicación ante este Foro, la Asamblea Legislativa aprobó la Ley Núm. 215-2009. Mediante el ci-tado estatuto se enmendaron los términos estatuidos en el Art. 117 del Código Civil, supra, para impugnar la filiación. En lo particular a la causa de acción para rebatir la presunción de paternidad por inexactitud de la filiación, la Ley Núm. 215-2009 concede un plazo de seis meses para instar el pleito contado a partir del conocimiento de la au-sencia del vínculo biológico o desde la aprobación de esa ley, lo que fuese mayor. Asimismo, establece, como medida de derecho transitorio, que las disposiciones del estatuto aplicarán a “toda acción de impugnación de filiación pen-diente ante los tribunales”. Art. 6 de la Ley Núm. 215-2009, supra.
*821Conforme a las disposiciones de derecho transitorio con-tenidas en la Ley Núm. 215-2009, resulta evidente que el referido estatuto aplica al caso de autos. Ello es así porque el pleito estaba pendiente de adjudicación ante este Foro al momento de entrar en vigencia la ley. Consecuentemente, procede revocar el dictamen que emitió el Tribunal de Ape-laciones mediante el cual confirmó la determinación del foro primario de denegar la demanda sobre impugnación de filiación presentada por el peticionario por la caducidad de la causa de acción.
Resuelto lo anterior, es innecesario entrar a discutir el planteamiento de inconstitucionalidad del antiguo Art. 117 del Código Civil, supra, por académico. Igualmente, es im-pertinente examinar la aplicabilidad del Servicemembers Civil Relief Act, ya que la causa de acción de impugnación de filiación se considera en tiempo de acuerdo con la Ley Núm. 215-2009.
IV
Por los fundamentos antes expuestos, revocamos la Sen-tencia dictada por el Tribunal de Apelaciones. Devolvemos el caso al Tribunal de Primera Instancia para la continua-ción de los procedimientos conforme a lo aquí resuelto.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez concu-rrió con una opinión escrita.
— O —

 Informe de Prueba DNA de Paternidad, 1 de agosto de 2006, Apéndice de la Apelación, pág. 51.


 El 1 de mayo de 2009 emitimos una Resolución en la cual acogimos el recurso de apelación como un certiorari.


 Véase, también, Mayol v. Torres, 164 D.P.R. 517, 529 (2005).


 La filiación incide sobre múltiples aspectos de la vida de los individuos que conforman una familia, ya que de ella se derivan y concretizan los apellidos, el derecho a alimentos, el derecho sucesorio, la patria potestad, entre otras. Asimismo, de la filiación establecida se derivan incompatibilidades para ejercer ciertas funcio-nes (juez, árbitro, perito, notario, etcétera), así como posibles consecuencias vincula-das al derecho penal (delito de incesto, abandono de menores y personas de edad avanzada, entre otros). Véanse: Mayol v. Torres, supra, págs. 530-531; Castro v. Negrón, 159 D.P.R. 568, 581 (2003); J. Castán Tobeñas, Derecho Civil español, común y foral, 10ma ed., Madrid, Ed. Reus, 1995, T. 5, Vol. II, pág. 20; R.E. Ortega-Vélez, La filiación: apuntes y jurisprudencia, San Juan, Ed. Scisco, 1997, pág. 11.


 Véase Castán Tobeñas, op. cit., pág. 93.


 Id., pág. 115. Véase, también, Mayol v. Torres, supra, pág. 550.


 El Art. 120 del Código Civil, 31 L.P.R.A. see. 482, dispone que los hijos habi-dos fuera del matrimonio quedarán legitimados una vez los padres contraigan ma-trimonio y dicho acto sea corroborado.


 Véase, además, Álvareztorre Muñiz v. Sorani Jiménez, 175 D.P.R. 398, 412, citando a L. Martínez-Calcerrada, El Nuevo Derecho de Familia, 3ra ed., Madrid, [s. Ed.], 1983, T. I, pág. 72.


 El ordenamiento jurídico reconoce tres tipos de acción de filiación, a saber: (1) acción de reclamación de filiación; (2) acción de impugnación de filiación, y (3) acción mixta, la cual pretende obtener la declaración de determinada filiación y refutar otra filiación contradictoria. Alvareztorre Muñiz v. Sorani Jiménez, supra, págs. 413-415; Castro v. Negrón, supra, pág. 586; Ortega-Vélez, op. cit., pág. 19; Castán Tobeñas, op. cit., pág. 98.


 Véase, también, Castro v. Negrón, supra, págs. 586-587.


 Véanse, además: Mayol v. Torres, supra, pág. 553; Sánchez v. Sánchez, 154 D.P.R. 645, 669 (2001).


 La Ley Núm. 215-2009 modificó estos términos.


 Véase Mayol v. Torres, supra, págs. 532-533.


 íd., pág. 533.


 Véanse: Mayol v. Torres, supra; Castro v. Negrón, supra; Ramos v. Marrero, 116 D.P.R. 357 (1985); Moreno Álamo v. Moreno Jiménez, 112 D.P.R. 376 (1982).


 Exposición de Motivos de la Ley Núm. 215-2009, supra.


 íd. Véase González Rosado v. Echevarría Muñiz, 169 D.P.R. 554, 574 (2006), opinión de conformidad y disidente emitida por el Juez Asociado Señor Fuster Berlingeri.


 Exposición de Motivos de la Ley Núm. 215-2009, supra.


 En cuanto a la aplicación retroactiva de la Ley Núm. 215, la Exposición de Motivos dispone como sigue:
“Así pues, como medida de derecho transitorio, mediante esta iniciativa legisla-tiva, se extiende la norma adoptada en esta Ley, a todos aquellos casos que estén presentados ante nuestros tribunales, impugnaciones de paternidad o de maternidad, a la fecha de entrada en vigencia de esta Ley.” (Enfasis suplido.) Id.


 Negrón Ramos v. Alvarado Cruz, 180 D.P.R. 548, 553 (2011), opinión de conformidad emitida por la Juez Asociada Señora Rodríguez Rodríguez, a la que se unen el Juez Presidente Señor Hernández Denton y la Jueza Asociada Señora Fiol Matta.